                                                 UNITED STATES DISTRICT COURT
                                                          OFFICE OF THE CLERK
                                                     SOUTHERN DISTRICT OF MISSISSIPPI
                                                           Jackson, Mississippi



ARTHUR JOHNSTON                                            August 19, 2021                     Divisions
CLERK OF COURT
                                                                                               SOUTHERN at Gulfport
Arthur_Johnston@mssd.uscourts.gov                                                              2012 15th St., Suite 403, Zip 39501

501 E. Court St., Suite 2.500                                                                  EASTERN at Hattiesburg
Jackson, MS 39201                                                                              701 Main St., Suite 200, Zip 39401

TELEPHONE                                                                                      NORTHERN & WESTERN at Jackson
601-608-4010                                                                                   501 E. Court St., Suite 2.500 Zip 39201



            To Whom it May Concern:

            In re: Chubb as subrogee of Hunt Building Company, Ltd. v. Ark-La-Tex Companies, Inc., et
                   al., 1:18-cv-00342-HSO-JCG

            I have been contacted by Judge Halil Suleyman Ozerden who presided over the above-mentioned
            case.

            Judge Ozerden informed me that it has been brought to his attention that while he presided over
            the case he owned stock in Chubb. His ownership of stock neither affected nor impacted his
            decisions in this case. However, his stock ownership would have required recusal under the
            Code of Conduct for United States Judges, and thus, Judge Ozerden directed that I notify the
            parties of the conflict.

            Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
            following guidance for addressing disqualification that is not discovered until after a judge has
            participated in a case:

                                [A] judge should disclose to the parties the facts bearing on
                                disqualification as soon as those facts are learned, even though that
                                may occur after entry of the decision. The parties may then
                                determine what relief they may seek and a court (without the
                                disqualified judge) will decide the legal consequence, if any,
                                arising from the participation of the disqualified judge in the
                                entered decision.

            Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
            argument, the Committee explained “[s]imilar considerations would apply when a judgment was
            entered in a district court by a judge and it is later learned that the judge was disqualified.”

            With Advisory Opinion 71 in mind, you are invited to respond to Judge Ozerden’s disclosure of
            a conflict in this case. Should you wish to respond, please submit your response on or before
            September 2, 2021. Any response will be considered by another judge of this court without the
            participation of Judge Ozerden.

            Sincerely,


            Arthur S. Johnston, III
            Clerk of Court
